Mr. Justice Higbee delivered the opinion of the court. This was a suit commenced by plaintiff in error against defendants in error before a justice of the peace in Wayne county. A trial was had before a jury and an appeal taken to the County Court. In the County Court a motion was made by defendants in error to dismiss the appeal, for the -reason that the transcript of the justice of the peace showed there was no judgment to appeal from. The County Court sustained the motion, dismissed the appeal and gave judgment against pláintiff in error for costs of suit. The record in this case fails to show that any exceptions were taken to the ruling of the court below in sustaining the motion of defendants in error to dismiss the appeal or in rendering judgment against plaintiff in error for costs. Such being the case there is nothing for this court to act upon and the judgment of the court below must be affirmed. Bailey v. Smith, 168 Ill. 84; C., R. I. & P. Ry. Co. v. Calumet, 151 Ill. 512; Martin v. Foulke, 114 Ill. 206; Johnson v. Gillett, 52 Ill. 358; Hartenfeld v. Klein, 107 Ill. App. 88; The People v. Slowman, 116 Ill. App. 536. Affirmed.